        Case 6:13-cr-00228-AA    Document 39     Filed 08/10/21   Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




UNITED STATES OF AMERICA,                              Case No. 6:13-cr-00228-AA-1
                                                          OPINION AND ORDER
             Plaintiff,

      vs.

CHRISTOPHER LYN SPARKS,

             Defendant.


AIKEN, District Judge:

      Before the Court is defendant Christopher Lyn Sparks’ Motion to Reduce

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Compassionate Release) (doc. 34).

The Court held oral argument on the motion on August 9, 2021. Doc. 38. For the

following reasons, the motion is DENIED.

                                  STANDARDS

      Generally, a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25




Page 1 – OPINION AND ORDER
         Case 6:13-cr-00228-AA      Document 39   Filed 08/10/21   Page 2 of 7




(2010). Compassionate release under § 3582(c)(1)(A) provides an exception in rare

cases. Until 2018, § 3582 allowed compassionate release only upon a motion by the

Bureau of Prisons (“BOP”). With the passage of the First Step Act of 2018, Pub. L.

No. 115-391, § 603, 132 Stat. 5194, 5239 (Dec. 21, 2018), Congress authorized courts

to modify a defendant’s sentence on a motion filed by a defendant “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

      Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if it finds that

two conditions are met: (1) that “extraordinary and compelling reasons warrant such

a reduction” and (2) “that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission[.]” If the court finds that those

conditions are met, before granting a sentence reduction, it must “consider[] the

factors set forth in [18 U.S.C.] § 3553(a) to the extent applicable[.]” 18 U.S.C. §

3582(c)(1)(A); see also United States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021) (per

curiam) (“[A]lthough a district court must perform this sequential inquiry before it

grants compassionate release, a district court that properly denies compassionate

release need not evaluate each step.” (Emphases in original.)).

      The Sentencing Commission’s policy statement regarding sentence reductions

under § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The policy statement identifies

categories of extraordinary and compelling reasons, including the defendant’s age,




Page 2 – OPINION AND ORDER
         Case 6:13-cr-00228-AA      Document 39     Filed 08/10/21   Page 3 of 7




medical conditions, and family circumstances. U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). It

also requires courts to find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]” Id. §

1B1.13(2). But this policy statement, which has not been updated since the First Step

Act amended § 3582(c)(1)(A), applies only to motions filed by the BOP Director on

behalf of a defendant. United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021). On

a defendant’s direct motion for compassionate release, the policy statement “may

inform a district court’s discretion . . . , but [it is] not binding.” Id. As a result, the

court may consider any extraordinary and compelling reason for release that a

defendant might raise. Id.

                                     DISCUSSION

       In 2007, the Court sentenced defendant to 51 months’ imprisonment and three

years’ supervised release for possessing child pornography. See Doc. 17 in United

States v. Sparks (“Sparks I”), 6:06-cr-60036-AA-1. While on supervision for that

offense and after he had completed sex offender treatment, defendant used a tablet

to receive and upload child pornography. In 2013, after pleading guilty to one count

of possession of child pornography and admitting to supervised release violations,

defendant was sentenced to 132 months’ imprisonment and lifetime supervision in

this case and 12 months’ imprisonment for the supervised release violation to be

served consecutively. Doc. 25; Doc. 42 in Sparks I. Defendant is serving his sentence

at Federal Correctional Institution (“FCI”) Lompoc and has a projected release date

of April 1, 2023.




Page 3 – OPINION AND ORDER
            Case 6:13-cr-00228-AA        Document 39        Filed 08/10/21      Page 4 of 7




        Because the warden denied defendant’s request for compassionate release on

July 24, 2020, doc. 34 ex. A, the Government concedes that this motion is properly

before the Court.

        Defendant asks the Court to reduce his sentence to time served and release

him to the Northwest Regional Reentry Center (“NWRRC”) in Portland. He asserts

that his medical conditions and need to care for his elderly mother present

extraordinary and compelling reasons for this sentence reduction. Defendant is a 56-

years-old COVID-19 survivor, with stage 2 hypertension, high cholesterol, chronic ear

infections, and a history of cellulitis and Methicillin-resistant Staphylococcus aureus

(“MRSA”) infection, which he asserts increase his risk of severe illness or death from

another COVID-19 infection.1 Defendant also has two painful hernias that have

required surgery for over a year. Upon release from the NWRRC, he would like to live

with and care for his 86-year-old mother in Eugene, Oregon. She previously relied on

defendant’s brother to buy her groceries, run errands, and assist her with her

finances and daily activities, but defendant’s brother was recently diagnosed with

leukemia and does not have the capacity to care for her anymore.

        Although conditions that increase a defendant’s risk of severe illness or death

and family circumstances like defendant’s may present extraordinary and compelling

reasons for a sentence reduction, the Court cannot find that defendant’s


        1   Defendant also asserts that obesity increases his risk from COVID-19, but his medical
records indicate that his BMI is well within the range that the CDC considers “normal.” Defendant is
5’4”, doc. 34 ex. B at 19, and weighed 140 pounds on February 16, 2021, id. at 6, which would put his
BMI at 24 kg/m2. See Adult BMI Calculator, CTRS. FOR DISEASE CONTROL & PREVENTION (Sept. 17,
2020) https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_calculator/bmi_
calculator.html (last visited Aug. 9, 2021) (assigning “Normal” “weight status” to a BMI of 18.5 to 24.9,
“Overweight” to 25.0 to 29.9, and “Obese” to 30.0 and above)



Page 4 – OPINION AND ORDER
         Case 6:13-cr-00228-AA    Document 39     Filed 08/10/21   Page 5 of 7




circumstances warrant reducing his sentence to time-served, especially after

considering applicable sentencing factors under § 3553(a).

       Currently, BOP is reporting that there are no confirmed, active COVID-19

cases at FCI Lompoc, and defendant is fully vaccinated against COVID-19. COVID-

19 Coronavirus, FED. BUREAU      OF   PRISONS, https://www.bop.gov/coronavirus/ (last

visited Aug. 9, 2021). At the same time, the May 2021 Report of Dr. Homer Venters,

the court-appointed expert in Torres et al. v. Milusnic et al., No. 2:20-cv-04450-CBM-

(PVCx), indicates that many conditions that led to mass COVID-19 outbreaks at FCI

Lompoc in 2020 are still present. Doc. 34 Ex. F. And defendant’s vaccination status

is not a guarantee against infection from the Delta variant of the COVID-19 virus,

which is now the predominant strain in the United States. Delta Variant: What We

Know About the Science, CTRS. FOR DISEASE CONTROL & PREVENTION (“CDC”): COVID-

19    (Aug.   6,   2021)   https://www.cdc.gov/coronavirus/2019-ncov/variants/delta-

variant.html (last visited Aug. 9. 2021). But defendant’s only clear risk factor for

severe illness from COVID-19 is his hypertension. See People with Certain Medical

Conditions, CDC: COVID-19 (May 13, 2021) https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Aug.

9, 2021) (“Having heart conditions such as heart failure, coronary artery disease,

cardiomyopathies, and possibly high blood pressure (hypertension) can make you

more likely to get severely ill from COVID-19.” (emphasis added)). Chronic ear and

skin infections and high cholesterol are not CDC-recognized COVID-19 risk factors.

Id.




Page 5 – OPINION AND ORDER
        Case 6:13-cr-00228-AA     Document 39     Filed 08/10/21   Page 6 of 7




      In this case, defendant’s family circumstances cannot combine with his

COVID-19 risk to present extraordinary and compelling reasons for a sentence

reduction because defendant’s plan to take on the role of live-in caretaker would not

be conducive to his success on release or to community safety. As the Court explained

at the hearing, defendant needs to prioritize self-care upon release. Defendant

suffered physical and sexual abuse as a young child, has struggled with mental health

conditions throughout his life, and reoffended while on intense supervision and after

participating in over a year of sex offender treatment. Defendant explained that the

underlying offense was self-sabotage and a cry for help. Given defendant’s high level

of need and the current state of resources available in the community after a year

and a half of the pandemic, the Court does not believe that it could fashion a

constellation of services adequate to support defendant on supervision and ensure

public safety. Accordingly, the Court finds that the § 3553(a) factors, and particularly

the nature and circumstances of defendant’s offense and defendant’s characteristics

and history, weigh against defendant’s requested sentence reduction.

      Although the rare and extraordinary nature of compassionate release

constrains the Court’s ruling on the present motion, the Court commends defendant

for his work to better himself while incarcerated and for the insight he showed in his

letter to the Court and statements at the hearing. Accordingly, the Court recommends

that BOP transfer defendant to a residential reentry center at the earliest practicable

time to allow him the maximum amount of time in community corrections for his

transition out of custody and back into the community. See Sacora v. Thomas, 628




Page 6 – OPINION AND ORDER
        Case 6:13-cr-00228-AA      Document 39   Filed 08/10/21   Page 7 of 7




F.3d 1059, 1061–62 (9th Cir. 2010) (recognizing that 18 U.S.C. §§ 3621(b) and 3624(c)

“govern the BOP’s authority to place inmates in its custody in RRCs”); 18 U.S.C.

§ 3621(b)(4)(A)–(B) (authorizing BOP to “designate the place of the prisoner’s

imprisonment” upon consideration of, in pertinent part, “any statement by the court

that imposed the sentence concerning the purposes for which the sentence to

imprisonment was determined to be warranted; or recommending a type of penal or

correctional facility as appropriate”).

                                    CONCLUSION

      Defendant’s Motion to Reduce Sentence Pursuant to 18 U.S.C. §

3582(c)(1)(A)(i) (Compassionate Release) (doc. 34) is DENIED without prejudice to its

renewal if circumstances change.

      IT IS SO ORDERED.

                 10th day of August 2021.
      Dated this _____




                                     /s/Ann Aiken
                             __________________________
                                     Ann Aiken
                             United States District Judge




Page 7 – OPINION AND ORDER
